DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 10644125 in view of Trivedi (US 2003/0235943) and further in view of Lin et al. (US 20130119487).
See rejections below for details. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi (US 20030235943) in view of Lin et al. (US 20130119487).
Regarding claim 1, Trivedi discloses that a method, comprising:
forming an interfacial layer 16 over a semiconductor layer 10 (Fig. 2B, para. 0025, Silicon oxide, - - );
depositing a high-k dielectric layer 18 over the interfacial layer 16 (Fig. 2B, Silicon nitride is considered to be high-k dielectric because a dielectric constant is greater than silicon oxide);
forming a dummy gate electrode 20 over the high-k dielectric layer 18 (Fig. 2C);
patterning the dummy gate electrode, the high-k dielectric layer, and the interfacial layer (Fig. 2C), resulting in the interfacial layer 16 to extend laterally beyond outer edges of the high-k dielectric layer 18 (Fig. 3) ;
forming spacers 28 along sidewalls of the patterned dummy gate electrode 20, the high-k dielectric layer 18, and the interfacial layer 16;
forming source/drain 30/31 features adjacent to the spacers; and 
replacing the dummy gate electrode with a metal gate electrode.
Trivedi fails to teach high-k dielectric layer to extend laterally beyond outer edges of the dummy gate electrode and replacing the dummy gate electrode with a metal gate electrode.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Trivedi with high-k dielectric layer to extend laterally beyond outer edges of the dummy gate electrode and replacing the dummy gate electrode with a metal gate electrode as taught by Lin in order to enhance work function variation within the gate electrode and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 2, Trivedi & Lin discloses that after depositing the high-k dielectric layer and before forming the dummy gate electrode, performing a spike anneal process (Trivedi, para. 0033).
Reclaim 3, Trivedi & Lin disclose that before replacing the dummy gate electrode, forming a silicide layer on the source/drain features, such that the silicide layer wraps around portions of the source/drain features (para. 0043. Lni).
Reclaim 4, Trivedi & Lin disclose that replacing the dummy gate electrode includes:
removing the dummy gate electrode to form a trench;
forming a work function metal layer in the trench, such that sidewall portions of the work function metal layer contact the spacers and a bottom portion of the work function metal layer contacts the high-k dielectric layer; and
forming a bulk conductive layer over the work function metal layer (Fig. 10-12, Lin).

Reclaim 6, Trivedi & Lin disclose that forming a capping layer 216 on the high-k dielectric layer before forming the dummy gate electrode, wherein replacing the dummy gate electrode removes the capping layer (Fig. 10, Lin).
Reclaim 7, Trivedi & Lin disclose that performing a spike anneal process to the capping layer in a nitrogen environment before forming the dummy gate electrode (Fig. 10, Lin).
Reclaim 8, Trivedi & Lin disclose that a method, comprising:
forming an interfacial layer 16 over a fin 14, the fin being oriented in a first direction;
depositing a high-k dielectric layer 18 over the interfacial layer 16 (Fig. 3);
depositing a polysilicon layer 20 over the high-k dielectric layer, the polysilicon layer being oriented in a second direction generally perpendicular to the first direction;
patterning the polysilicon layer, the high-k dielectric layer, and the interfacial layer, such that portions of the interfacial layer extend beyond outer edges of the high-k dielectric layer along the first direction (Trivedi, Fig. 3 in view of Lin);
forming gate spacers 28 on sidewalls of the polysilicon layer 20, wherein portions of the gate spacers are formed over the extended portions of the interfacial layer;
forming source/drain features 31/30 (Trivedi, Fig. 4C) or 306 (Fig. 12, Lin) in the fin; 
forming a silicide layer (para. 0043, Lin) over the source/drain features, wherein the silicide layer wraps around portions of the source/drain features;
removing the polysilicon layer 220 to form a trench (Lin, Fig. 11); and
forming a metal gate in the trench (Fig. 12, Lin).

forming an etch mask over a portion of the polysilicon layer; and
performing an etching process to remove portions of the polysilicon layer exposed by the etch mask, resulting in a patterned polysilicon layer having slanted sidewalls (Trivedi, Fig. 3).
Reclaim 10, Trivedi & Lin disclose that the etching process selectively removes portions of the interfacial layer, the high-k dielectric layer, or both (Trivedi, Fig. 2C-3).
Reclaim 11, Trivedi & Lin disclose that, after depositing the high-k dielectric layer and before forming the polysilicon layer:
annealing the high-k dielectric layer;
depositing a titanium-containing capping layer over the annealed high-k dielectric layer; and 
annealing the titanium-containing capping layer (Trivedi, Fig. 2C-3 in view of Lin).
Reclaim 12, Trivedi & Lin disclose that removing the polysilicon layer removes the titanium-containing capping layer to expose the high-k dielectric layer (Trivedi, Fig. 2C-3 in view of Li).
Reclaim 13, Trivedi & Lin disclose that forming an interlayer dielectric (ILD)layer over the silicide layer before removing the polysilicon layer (Lin,  Fig. 10-12).
Regarding claim 14, Trivedi & Lin disclose that a semiconductor structure, comprising:
a high-k metal gate structure (HKMG) disposed over a channel region of a semiconductor layer formed over a substrate, the HKMG including:

a high-k dielectric layer disposed over the interfacial layer, the high-k dielectric layer having a second length along the first direction, wherein the second length is less than the first length; and
a gate electrode disposed over the high-k dielectric layer, the gate electrode having a third length along the first direction, wherein the second length is greater than the third length, and wherein outer edges of the interfacial layer, the high-k dielectric layer, and the gate electrode form a step profile;
gate spacers having sidewall portions contacting sidewalls of the gate electrode and bottom portions contacting top portions of the high-k dielectric layer and the interfacial layer; and
source/drain features disposed in the semiconductor layer adjacent to the HKMG (See rejection above for details).
Reclaim 15, Trivedi & Lin disclose that a silicide layer wrapping around upper portions of the source/drain features (Lin, para. 0043).
Reclaim 16, Trivedi & Lin disclose that an interlayer dielectric (ILD) layer disposed over the silicide layer and a source/drain contact disposed in the ILD layer to contact the silicide layer (Lin, Fig. 10-12).
Reclaim 17, Trivedi & Lin disclose that sidewall portions of the gate spacers are free of the high-k dielectric layer (Lin, Fig. 10-12).

Reclaim 19, Trivedi & Lin disclose that a distance between an outer edge of the gate electrode and an outer edge of the high-k dielectric layer is less than a distance between the outer edge of the gate electrode and an outer edge of the interfacial layer (Trivedi in view of Lin).
Reclaim 20, Trivedi & Lin disclose that each sidewall of the gate electrode forms an acute angle with the high-k dielectric layer (Lin, Fig. 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SU C KIM/Primary Examiner, Art Unit 2899